Citation Nr: 0212742	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Medical 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a gunshot wound (GSW) of the left shoulder 
(minor) with injury to Muscle Group II.

2.  Entitlement to an increased rating for residuals of a GSW 
of the left shoulder (minor) with injury to MG III, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Fort Harrison, Montana.

The veteran sustained a through and through gunshot wound of 
the left shoulder during military service in World War II.  

In February 1946 the M&ROC granted service connection for 
residuals of a GSW of the left shoulder with injury to MG II.  
The M&ROC assigned a 10 percent rating, effective November 
23, 1945.  

In 1947 the M&ROC increased the rating to 20 percent under 
Diagnostic Code 5302, effective April 1, 1946.  

In July 1948 the M&ROC confirmed and continued the 20 percent 
rating for the residuals of the GSW with injury to MG II 
under Diagnostic Code 5302, a healed fracture of the left 
scapula and a scar.  

In December 1959 the M&ROC again confirmed and continued the 
20 percent rating for the residuals of the GSW.  The M&ROC 
determined that, based on the service medical records and the 
VA compensation examination performed at that time, the 
veteran's GSW muscle injury predominantly involved MG IV 
rather than MG II.  The M&ROC stated that the rating action 
was taken to show the proper MG.  The M&ROC did not cite to 
specific medical findings for its conclusion that the injury 
was to MG IV rather than MG II.  The evidence of record 
includes a Muscle Memo request to the Chief of Outpatient 
Service to identify and describe which MG was injured.  It is 
dated in February 1946 and February 1951.  It states that the 
injury was to MG II.  


A handwritten notation of the front of the memo states this 
was canceled on March 24, 1947.  The M&ROC notified the 
veteran of this decision by letter dated December 18, 1959; 
he did not appeal.  

The Board notes that the M&ROC's rating decision did not 
sever service connection for injury to MG II.  Rather, the 
M&ROC changed the Diagnostic Code to reflect injury to MG IV.  
This change was made to reflect the actual situs of the 
veteran's muscle injury, albeit incorrect, and was not 
prohibited by the statute permitting severance of service 
connection for a disability that had been established and in 
effect for more than ten years.  Cf. Gifford v. Brown, 6 Vet. 
App. 269, 271 (1994); see VAOPGPREC 50-91 (March 29, 1991).  

In Gifford, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the only essential feature of an 
initial rating, and the part of a rating that was protected, 
was a disability stemming from a gunshot wound to a thigh.  
The CAVC held that the description of the particular thigh 
which was injured was, in short, mere surplusage to the 
rating decision.  The CAVC held that the Board's correction 
of a rating to reflect accurately the thigh which was injured 
did not result in a new rating or the severance of the old 
rating.  It was a simple, nonsubstantive administrative 
correction showing the injury causing disability was to a 
different part of the body than that reflected in the initial 
rating.  The correction did not involve a change in the 
diagnostic code, the fact of service connection, nor the 
degree of disability.  

In this case, the M&ROC changed the Diagnostic Code from 5302 
to Diagnostic Code 5304, to represent the specific MG under 
which the veteran's disability would be rated.  It did not 
change the underlying disability from which the veteran's GSW 
residuals would be rated as such in the musculoskeletal 
system under 38 C.F.R. § 4.71a.  Cf. Sanders v. West, 13 Vet. 
App. 491, 493 (2000).  

Moreover, the law pertaining to protection of service-
connected disabilities was not in effect at the time of the 
December 1959 rating decision.  (Added Pub. L. 86-501 § 1, 
June 10, 1960, 74 Stat 195, § 359; renumbered § 1159 and 
amended Pub. L. 102-83, §§ 4(b)(1), (2)(E), 5(a), Aug. 6, 
1991, 105 Stat. 404-406).  

However, even if the change from Diagnostic Code from 5302 to 
Diagnostic Code 5304 constituted a severance, the veteran did 
not appeal that decision and it became final.  38 C.F.R. 
§ 3.104 (1956 & Supp. 1959).  

The veteran filed a claim for an increased evaluation for 
service-connected left shoulder disability in September 1998.  

In the March 1999 rating decision the M&ROC confirmed and 
continued the 20 percent rating for the residuals of the GSW.  
In this rating action the M&ROC listed the disability as 
residuals of the GSW with injury to MG II, a healed fracture 
of the left scapula and a scar.  The veteran appealed this 
decision.  

In August 2000 the Board remanded the case to the M&ROC, in 
part, for additional development and clarification of the MGs 
involved as part of the service-connected GSW injury to the 
left shoulder.  The Board noted that there was a question of 
whether the rating under MG II is protected since service 
connection for injury to MG II was not severed by the 
December 1959 rating decision.  

A February 2001 authorized special orthopedic examination 
report shows that following a review of the claims file and 
examination findings the medical specialist identified MGs II 
and III of the left shoulder, only, as being affected by the 
GSWs in service.  It was noted that the bullet missed all 
other muscle groups.  

In January 2002 the M&ROC granted service connection for 
degenerative arthritis of the left glenohumeral joint 
secondary to gunshot wound of the left shoulder.  The M&ROC 
assigned a 10 percent disabling rating under Diagnostic Code 
5010 for traumatic arthritis, effective September 18, 1998.  
The RO notified the veteran of this decision by letter dated 
January 10, 2002; he did not appeal.  

A January 10, 2002 supplemental statement of the case (SSOC) 
shows that the M&ROC granted service connection for residuals 
of a GSW with injury to MG II of the left shoulder.  The 
M&ROC assigned an initial 20 percent disability evaluation, 
effective September 18, 1998.  

The M&ROC confirmed and continued the 20 percent evaluation 
in effect from April 1, 1946 now shown as residuals of a GSW 
of the left shoulder with injury to MG III (previously rated 
under Diagnostic Code 5204 for Muscle Group IV.)  The M&ROC 
determined that the evidence showed that the veteran's GSW 
muscle injury involved MG III rather than MG IV.  The M&ROC 
cited to specific medical findings for its conclusion that 
the injury was to MG IV rather than MG II.  The February 2002 
VA orthopedic examination showed no involvement of MG's of 
the left shoulder area other than MG's II and III.  

For the same reasons provided above, the Board finds that the 
M&ROC's rating decision did not sever service connection for 
injury to MG IV.  Rather, the M&ROC changed the Diagnostic 
Code to reflect that the GSW actually injured to MG III.  
This change was made to reflect the actual situs of the 
veteran's muscle injury.  

Again, the M&ROC changed the Diagnostic Code from 5304 to 
Diagnostic Code 5303, to represent the specific MG under 
which the veteran's disability would be rated.  It did not 
change the underlying disability from which the veteran's GSW 
residuals would be rated as such in the musculoskeletal 
system under 38 C.F.R. § 4.71a.  Cf. Sanders, 13 Vet. App. at 
493.  

M&ROC informal conference reports in March and April 2002 
appear to show that the veteran remained dissatisfied with 
the rating action regarding his left shoulder.  The issue of 
whether a 10 percent rating for tender scar retroactive to 
1959 was discussed, but was not shown as informally or 
formally claimed at this time.  

The March 2002 M&ROC informal conference report shows that a 
review of earlier RO rating decisions in the 1940's and 
1950's was absent clear and unmistakable error (CUE) 
regarding the left shoulder GSW disability.  However, it was 
agreed that entitlement to an earlier effective date for the 
grant of service-connected compensation benefits for 
residuals of a GSW of the left shoulder with injury to MG II 
was warranted retroactively to September 18, 1997, under 
38 C.F.R. § 3.114 as reflected in the April 23, 2002 SSOC.  

The April 23, 2002 SSOC shows that an increased 20 percent 
rating was granted for traumatic arthritis of the left 
shoulder retroactively to September 18, 1998, date of receipt 
of the reopened claim based upon evidence of loss of range of 
motion and functional loss.

In an August 2002 statement in support of the claim, the 
veteran's representative raised a claim for entitlement to an 
effective date earlier than September 18, 1997 for the grant 
of service-connection compensation benefits for residuals of 
a gunshot wound of the left shoulder (minor) with injury to 
Muscle Group II.  As this issue has been neither prepared nor 
certified for appellate review, the Board is referring this 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  

2.  Residuals of a GSW of the left shoulder with injury to MG 
II are productive of no more than moderately severe 
disability involving the minor/nondominant upper extremity.  

3.  Residuals of a GSW of the left shoulder, with injury to 
MG III are productive of no more than moderately severe 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for residuals of a GSW of the shoulder, 
MG II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.73, 
Diagnostic Code 5302 (2001).  

2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a GSW of the left shoulder, MG III, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.73, Diagnostic 
Code 5303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in May 1945, the 
veteran was hit in the left shoulder by a sniper bullet from 
small arms fire.  He incurred perforating wounds with the 
entrance in the anterior portion of the shoulder in the 
acromial region with exit in the scapula region.  Debridement 
was performed.  The wounds were dressed.  Impression was 
wound, perforating, left shoulder, entrance at the coraco-
acromial region, anteriorly, left shoulder; exit at scapula 
region, level of 3rd rib; course through soft tissues with 
degree of severity considered as moderate.  

June 1945 x-rays revealed the presence of fracture of the 
left scapula.  

The wounds of entrance and exit were shown to have a moderate 
amount of mucopurulent drainage.  He was sent for surgery in 
June 1945.  No sensory or motor disturbances were evidenced.  
Reflexes were physiologic and no pathological reflexes were 
noted.  


The operative report showed closure of wound, delayed.  The 
wound was noted to measure 6 centimeters in length and 3 
centimeters in width.  Granulations were curretted, 
subcutaneous fascia was approximated with 0 plain catgut.  
The skin was closed with interrupted silk sutures.  Dry 
dressing was applied.  X-rays of the left shoulder in late 
June 1945 showed no displacement.  

A November 1945 separation physical examination report showed 
pain on motion of the left shoulder without limitation of 
motion.  Two scars on the left shoulder were considered 
nonsignificant.  A neurological evaluation was normal.  X-
rays of the left shoulder and scapula were considered 
essentially normal.  

A July 1948 VA examination report showed that all movements 
of the left shoulder were good.  The veteran demonstrated 
one-half strength on flexion as compared to the right.  Grip 
strength on the left was also approximated as one-half in 
comparison to the right.  The examiner noted that the 
veteran's complaints appeared to be exaggerated as there was 
little if any fatigue and pain represented by the veteran.

A January 1959 VA examination report showed muscle injury, 
left shoulder with healed fractures, left neck of scapula and 
scar.

The record is silent over the post-service years until the 
veteran filed his current reopened claim on September 18, 
1998.  

A December 1998 VA orthopedic examination report shows the 
veteran claimed having progressive left shoulder pain over 
the last few years.  He stated that the pain was deep to the 
scar posteriorly where the exit wound occurred.  He 
complained of pain on lifting.  He denied any paresthesias or 
loss of strength short of inability to lift secondarily.


On objective examination a visible flat scar nontender to 
palpation was noted along the anterior shoulder where the 
entrance wound occurred.  A nontender flat scar that was 
nontender to palpation was noted along the posterior shoulder 
in the middle of the left scapula where the exit wound 
occurred.  The medical specialist noted that there was no 
evidence of fascial, muscle or bony defect noted on 
palpation.  The veteran demonstrated full range of motion of 
the left shoulder to include forward flexion to 180 degrees, 
extension to 30 degrees, abduction to 180 degrees and 
adduction to 50 degrees.  

The veteran demonstrated full range of internal and external 
rotation to 90 degrees.  On strength testing he complained of 
pain along the supraspinatus area with both forward flexion 
strength testing as well as abduction.  He did not complain 
of pain with range of motion only with strength.  Strength 
testing was normal at 5/5.  He had normal neurovascular 
examination of the upper extremity.  He was right hand 
dominant.  An x-ray of the left shoulder revealed 
degenerative changes at the glenohumeral articulation and AC 
joint with indirect evidence of rotator cuff pathology.  

A March 1999 VA outpatient clinical record shows the veteran 
complained of left shoulder pain including while playing the 
fiddle.  No reinjury of previous left shoulder disability was 
noted.  Pain with abduction and internal rotation was noted.  
On examination, atrophy of the left biceps and deltoid was 
noted.  Internal rotation to 10 degrees was noted with 
abduction to 5 degrees.  Healed wound of secondary intention 
was noted.  Impression was rotator cuff tear with underlying 
gunshot wounds.  

A February 2001 authorized VA special orthopedic examination 
report shows that the medical specialist reviewed the 
veteran's claims file to include the service medical records.  
It was noted that the veteran was in no acute distress.  

On examination of the left shoulder the right biceps and 
right forearm measured 1/4 inch larger that the affected left 
arm.  Abduction of the left arm with scapula immobilized was 
to 50 degrees compared to 90 degrees on the right.  
Forward flexion with scapula immobilized was to 70 degrees on 
the left and 80 degrees on the right.  External rotation with 
scapula immobilized was to 20 degrees on the left and 45 
degrees on the right.  Internal rotation with scapula 
immobilized was 50 degrees on the left and 85 degrees on the 
right.  

With elbow flexed to 90 degrees and elbow at the side 
pronation was to 80 degrees with left equaling the right.  
Supination was equal at 80 degrees.  The veteran's primary 
complaint was of pain in the left shoulder joint when 
reaching laterally or forward and laterally.  A well-healed 
bullet exit wound was noted just lateral to the left scapula.  
X-rays revealed complete loss of cartilage space in the left 
glenohumeral joint compared to 1/4 of cartilage space in the 
unaffected right shoulder joint.  There was some irregularity 
noted about the neck of the left scapula thought to be part 
of the original gunshot wound, but it was difficult to say.  
It was noted that without the right shoulder x-ray for 
comparison purposes the scapula neck would probably be read 
as normal.

The medical specialist noted that photographs were not taken 
of the affected gunshot wound areas of the left shoulder as 
they would not demonstrate anything.  It was noted that the 
entrance wound was very, very small anterior to and slightly 
lateral to the AC joint and the exit wound was also small and 
blended in with the veteran's normal skin color and would not 
show in a photograph.

The medical specialist opined that the specific muscle groups 
involved were the anterior medial portion of the 
subclavicular attachment of the left deltoid and 
musculotendinous part of the Teres Major (Muscle Groups II 
and III).  The medical specialist noted that fortunately the 
bullet missed all other muscle groups.  

It was noted that the veteran's complaint was of pain in the 
left shoulder when he reached out to the side or forward to 
reach something above shoulder level or approaching shoulder 
level.  The medical specialist noted that the veteran 
obviously had loss of motion as noted in the report but the 
main thing was that the pain had grown worse.  It was noted 
that the loss of motion had remained the same over the last 
forty years.  
The medical specialist noted that the cause of the veteran's 
pain was the degenerative arthritis in the left glenohumeral 
joint and not because of any muscular damage.  The examiner 
stated that no demonstrable disability due to any one muscle 
group was evidenced.  He noted that the veteran had obvious 
scar tissue about the joint and secondary degenerative 
arthritis limiting his motion but no damage to a muscle 
group.  

A March 2001 VA outpatient treatment record shows the veteran 
complained of left shoulder pain due to arthritis treated 
with medication.  He noted that the pain was unpredictable 
and happened anytime.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.   

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2001).

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. 
§§ 4.55, 4.56, which relate to evaluation of muscle injuries 
were revised.  62 Fed. Reg. 30235 (June 3, 1997) (effective 
July 3, 1997).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

In view of the fact that the veteran filed his claim for an 
increased evaluation for residuals of a gunshot wound injury 
of the left shoulder in September 1998 the criteria for 
rating muscle injuries prior to July 3, 1997 have no 
application to the veteran's claim.  The Board notes that the 
revised schedule was not promulgated to substantively change 
the criteria, but rather "to update this portion of the 
rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.

The new provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306).



(c) There will be no rating assigned for muscle groups, which 
act, upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions, which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; 



(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).  (Authority: 38 U.S.C. 
1155 [29 FR 6718, May 22, 1964, as amended at 43 FR 45349, 
October 2, 1978; 62 FR 30238, June 3, 1997).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55.

38 C.F.R. § 4.73, Diagnostic Code 5302, sets forth criteria 
for evaluating injuries to Muscle Group II, which includes 
the rhomboid muscle of the upper back.  The function of this 
muscle group is described in Diagnostic Code 5302 as 
depression of the arm from vertical overhead to hanging at 
side (1, 2); downward rotation of the scapula (3, 4); 1 and 2 
act with Group III in forward and backward swing of the arm 
with (1) being the pectoralis major II (costosternal), (2) 
being the latissimus dorsi and teres major, (3) being the 
pectoralis minor, and (4) being the rhomboid.  Id.

Under this Diagnostic Code, a maximum 30 percent evaluation 
is assigned for severe impairment of the nondominant arm; a 
20 percent evaluation is assigned when there is evidence of 
moderate or moderately severe impairment in the nondominant 
arm.  Id.

38 C.F.R. § 4.73, Diagnostic Code 5303, sets forth criteria 
for evaluating injuries to Muscle Group III which 
contemplates functions of elevation and abduction of arm to 
the level of the shoulder; acting with certain of muscles of 
Group II in forward and backward swing of arm. Muscle Group 
III comprises certain intrinsic muscles of the shoulder 
girdle: (1) pectoralis major I (clavicular); (2) deltoid.  
Id.

A maximum 30 percent rating is warranted for severe 
impairment of the nondominant extremity, and a 20 percent 
rating is warranted for moderate or moderately severe 
impairment of the nondominant extremity.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis 
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the M&ROC or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for an increased rating in the March 1999 rating decision, 
which also provided him with a rationale explaining why the 
evidence did not allow for a grant of his claim.

The April 1999 statement of the case (SOC), the January 2002 
SSOC, and the April 2002 SSOC in addition to providing a 
rationale of the M&ROC's decision, also provided the veteran 
with notice of the specific regulations pertaining to his 
claim.  

In September 1998 and September 2000 the M&ROC provided the 
veteran notice of what is required to substantiate his claim.  
The M&ROC notified the veteran as to which portion of the 
evidence is to be provided by him and which is to be provided 
by VA, and it notified him that he could submit evidence 
himself or have the M&ROC obtain it for him.  Such notice 
satisfies the duty to notify requirement.  See Quartuccio v. 
Principi, 01-997 (U.S. Vet. App. June 19, 2002).




The April 2002 SSOC shows the M&ROC adjudicated his claim 
with this law in mind.  The procedural actions of the M&ROC 
are in essential agreement with and adhere to the mandates of 
this new law with respect to the duty to notify the veteran 
in the development of his claim. 

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the M&ROC has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

The evidence includes the complete VA medical treatment 
records and examination reports since the veteran's 
separation from active service.  In January 1998 the veteran 
stated that he had not received private medical treatment.  
In April 2002 the veteran stated that he no additional 
evidence to submit.  He has submitted statements in support 
of his claim and he has declined the opportunity for a 
personal hearing. 

The Board finds that there is ample medical evidence of 
record on which to decide the issues on appeal.  The evidence 
includes a December 1998 and a February 2001 compensation 
examination report.  The physician who performed the February 
2001 examination provided specific medical findings and 
opinions on the determinative issues in this case.  Thus, 
there is no reasonable possibility that obtaining another 
medical opinion would substantiate the claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).




As already stated, the M&ROC adjudicated his claim with this 
law in mind.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent necessary; no further assistance to 
the veteran in developing the facts pertinent to his claims 
is required to comply with the duty to assist under both the 
former law and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 
5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  


Residuals of a GSW of the left shoulder 
(minor) with injury to MG II

The record shows that in January 2002 the M&ROC specifically 
granted service-connection for separately rated residuals of 
a GSW of the left shoulder (minor) with injury to MG II as 20 
percent disabling under Diagnostic Code 5302.  The M&ROC 
ultimately set the effective date of the grant of service 
connection for such disability from September 18, 1997.  

The Board points out that the issue of entitlement to an 
effective date earlier than September 18, 1997, for the grant 
of service connection compensation benefits for such 
disability based on CUE in earlier rating decisions is not a 
subject for appellate review as it has been referred to the 
M&ROC for additional adjudicatory action.

Also, the Board is cognizant of the fact that the M&ROC has 
granted separate ratings of 20 percent for residuals of a GSW 
of the left shoulder (minor) with injury to Muscle Group III, 
and a 20 percent for traumatic arthritis of the left 
glenohumeral joint, reflective of a combined 50 percent 
evaluation for the left upper extremity (minor) disability.  
The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2001).

The service medical records show the veteran was hit in the 
left shoulder by a sniper bullet from small arms fire.  He 
incurred perforating wounds with the entrance in the anterior 
portion of the shoulder in the acromial region with exit in 
the scapula region.  Debridement was performed.  The wounds 
were dressed.  No sensory or motor disturbances were 
evidenced.  Reflexes were physiologic and no pathological 
reflexes were noted.  The operative report showed closure of 
wound, delayed.  

A November 1945 separation physical examination report shows 
pain on motion of the left shoulder without limitation of 
motion.  Two scars on the left shoulder were considered 
nonsignificant.  A neurological evaluation was normal.  X-
rays of the left shoulder and scapula were considered 
essentially normal.

Following receipt of the reopened claim on September 18, 
1998, the RO scheduled the veteran for a VA orthopedic 
examination in December 1998.  The report shows full range of 
motion of the left shoulder.  The veteran demonstrated full 
range of internal and external rotation.  Strength testing 
was normal at 5/5.  He had normal neurovascular examination 
of the upper extremity.  He did not complain of pain with 
range of motion only with strength.  He was right hand 
dominant.  

A February 2001 authorized VA special orthopedic examination 
report shows the right biceps and right forearm measured 1/4 
inch larger that the affected left arm. 
The veteran's primary complaint was of pain in the left 
shoulder joint when reaching laterally or forward and 
laterally.  A well-healed bullet exit wound was noted just 
lateral to the left scapula.  X-rays revealed complete loss 
of cartilage space in the left glenohumeral joint compared to 
1/4 of cartilage space in the unaffected right shoulder joint.  
There was some irregularity noted about the neck of the left 
scapula thought to be part of the original gunshot wound, but 
it was difficult to say.  It was noted that without the right 
shoulder x-ray for comparison purposes, the scapula neck 
would probably be read as normal.

It was noted that the entrance wound was very, very small 
anterior to and slightly lateral to the AC joint and the exit 
wound was also small and blended in with the veteran's normal 
skin color.   

The medical specialist opined that the specific muscle groups 
involved were the anterior medial portion of the 
subclavicular attachment of the left deltoid and 
musculotendinous part of the Teres Major (Muscle Groups II 
and III).  The medical specialist noted that fortunately the 
bullet missed all other muscle groups.  

The medical specialist noted that the veteran obviously had 
loss of motion as noted in the report but the main thing was 
that the pain had grown worse.  It was noted that the loss of 
motion had remained the same over the last forty years.  The 
medical specialist noted that the cause of the veteran's pain 
was the degenerative arthritis in the left glenohumeral joint 
and not because of any muscular damage.  

Importantly, the examiner stated that no demonstrable 
disability due to any one muscle group was evidenced.  The 
medical specialist essentially stated that the limitation of 
motion of the left shoulder noted on examination was due to 
obvious scar tissue about the joint and secondary 
degenerative arthritis but not damage to a muscle group.

The cumulative evidence in this instance most nearly 
approximates a moderately severe disability as a result of 
the veteran's GSW.  As such, the 20 percent evaluation is 
appropriate.  The evidence is not indicative of severe 
disability, as noted in the above stated criteria, as a 
result of the veteran's gunshot wound.  Therefore a higher 
rating of 30 percent is not warrant under Diagnostic Code 
5302.

In addition, the evaluation of muscle disabilities 
specifically accounts for loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain impairment of coordination 
and uncertainty of movement.  See 38 C.F.R. § 4.56.  


In this case, the record lacks evidence of significant 
weakened movement, excessive fatigability, or incoordination 
of the left upper extremity involving MG II.  The competent 
medical evidence fails to demonstrate symptoms and 
manifestations productive of severe disability to Muscle 
Group II.  In February 2001 an orthopedic specialist 
essentially noted no identifiable damage to MG II.  

There is yet another avenue of approach in considering the 
veteran's claim for an increased evaluation for his 
disability involving residuals of a GSW of the left arm and 
shoulder, MG II in light of a grant of less than the maximum 
disability evaluation under the above diagnostic code and 
medical evidence, which establishes that the veteran 
experiences the loss of functional ability due to limitation 
of motion and pain.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra at 204-7.  

In this instance, an additional rating pursuant to §§ 4.40, 
4.59, and the holding in DeLuca is not warranted because 
Diagnostic Code 5302 is not predicated on loss of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Rather, such analysis is undertaken with respect to the 
disability rating for traumatic arthritis of the left 
glenohumeral joint based on limitation of motion as noted in 
the paragraphs below.  The competent medical evidence 
demonstrates that the veteran's limitation of motion of the 
left shoulder with increased pain is primarily related to the 
separately rated traumatic arthritis of the glenohumeral 
joint as opposed to GSW injury to MG II.  See 38 C.F.R. 
§ 4.14.

A comprehensive review of the record demonstrates a lack of 
confirmation of adequate pathology related to service-
connected residuals of a GSW of the left shoulder (minor) 
with injury to MG II that either meets or more nearly 
approximates the criteria for a greater rating than the 20 
percent evaluation currently assigned.  As such, the practice 
known as "staged ratings" as cited in Fenderson v. West, 12 
Vet. App. 119 (1999), is not for application in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for residuals of a 
GSW of the left shoulder, with injury to 
MG II.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Residuals of a GSW of the left shoulder 
(minor) with injury to MG III (previously 
rated under Diagnostic Code 5304, MG IV 
injury.)

In this case the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. § 4.2 (2001); Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The veteran's 20 percent 
rating is protected under 38 C.F.R. § 3.951. 

The cumulative evidence noted in the paragraphs above in this 
instance most nearly approximates a moderately severe 
disability as a result of the veteran's GSW of the left 
shoulder (minor) with injury to MG III.  As such, the 20 
percent evaluation under Diagnostic Code 5303 is appropriate.  
The evidence is not indicative of severe disability to MG 
III, as noted in the above stated criteria, as a result of 
the veteran's gunshot wound.  Therefore, a higher rating of 
30 percent is not warranted under Diagnostic Code 5303.




Importantly, the Board notes that the orthopedic specialist 
opined that the veteran's limitation of motion and complaints 
of pain in the left shoulder were associated with problems 
other than damage to MG III.  This examiner essentially 
stated that there was no demonstrable evidence of disability 
due to muscle group III. 

In addition, the evaluation of muscle disabilities 
specifically accounts for loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain impairment of coordination 
and uncertainty of movement.  See 38 C.F.R. § 4.56.  The 
record lacks evidence of significant weakened movement, 
excessive fatigability, or incoordination of the left 
shoulder joint.  The competent medical evidence fails to 
demonstrate symptoms and manifestations productive of 
impairment meeting or more nearly approximating severe 
disability to MG III.  Diagnostic Code 5302 is not predicated 
on loss of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for residuals of a GSW of 
the shoulder, with injury to MG III.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-54 (1990).


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1), or from reaching such conclusion on its 
own.  In the veteran's case at hand, the M&ROC provided and 
discussed the criteria for assignment of an extraschedular 
evaluation for the disabilities at issue.  The M&ROC 
determined that this case did not warrant submission for 
extra-schedular consideration because there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

The record is absent any showing that the veteran's service-
connected residuals of a gunshot wound of the left shoulder 
(minor) with injury to Muscle Groups II and III and traumatic 
arthritis of the left glenohumeral joint markedly interfered 
with his employment status, or required frequent inpatient 
care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
residuals of a gunshot wound of the left shoulder (minor) 
with injury to Muscle Groups II and III and traumatic 
arthritis of the left glenohumeral joint.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation for service-connected left shoulder disabilities.


ORDER

Entitlement to an initial increased rating for residuals of a 
gunshot wound of the left shoulder (minor) with injury to 
Muscle Group II is denied.  

Entitlement to an increased rating for residuals of a gunshot 
wound of the left shoulder (minor) with injury to Muscle 
Group III is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

